This is an attempted appeal from a judgment in favor of appellee rendered by the trial court on a contract. The complaint alleged that appellant promised the appellee $4 a week, in addition to other things, and that the $4 was not paid. Trial was had before the court without a jury, and the finding was for appellee, with judgment thereon.
The rules of this court provide that "the errors relied upon for reversal" shall be set out in the brief.
The brief contains the following: "Errors relied upon for reversal. The appellant says that there are manifest errors in the findings and judgment and proceedings in this cause 1, 2.  prejudicial to appellant in this to wit: (1) The decision or finding of the court *Page 81 
is contrary to law; (2) the judgment of the court is contrary to law; (3) the decision or findings of the court is not sustained by sufficient evidence; (4) the amount of the damages awarded the plaintiff by the court is excessive; (5) the court erred in the assessment of the amount of the recovery in that the assessment was too large." None of these so-called errors are proper assignments.
The attention of appellant has been called to this fact by the appellee, and no effort has been made to correct it. After specific discrepancies have been cited, and no attempt made to amend a brief, we do not believe a good-faith effort has been shown.
In order to satisfy our minds that no injustice was done, we examined the evidence and find ample competent evidence to sustain the finding of the trial court, and that the record presents no reversible error.
No proper error having been correctly assigned, the judgment of the trial court is affirmed.